DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 16 and 18-19 are objected to because of the following informalities:
	Claim 1 recites the line “an inference unit configured to set, by using a trained model trained with a region of interest set on the ultrasonic image as teaching data, a region of interest on a new generated ultrasonic image;” which is suggested to be rewritten as: -an inference unit configured to set a region of interest on a new generated ultrasonic image, by using a trained model trained with a region of interest set on the ultrasonic image as teaching data;- 
	Furthermore, it is suggested to elaborate on the “new generated ultrasonic image” with respect to the “ultrasonic image” previously disclosed in the claim (i.e. when, how and where the new image was generated).
	Similarly, claim 16 recites the line “an inference unit configured to set, by using a trained model trained with a region of interest set on the medical image as teaching data, a region of interest on a new generated medical image;” which is suggested to be rewritten: -an inference unit configured to set a region of interest on a new generated medical image, by using a trained model trained with a region of interest set on the medical image as teaching data;-
new generated medical image” with respect to the “medical image” previously disclosed in the claim (i.e. when, how and where the new image was generated).
	Claim 6 recites the line “wherein the training device is configured to, in a case where the ultrasonic imaging mode is a blood flow mode or an elastic mode, determine that a region of interest is set on the ultrasonic image.”, which is suggested to be rewritten: -wherein the training device is configured to determine that a region of interest is set on the ultrasonic image, in a case where the ultrasonic imaging mode is a blood flow mode or an elastic mode.-
	Claim 18 recites the line “setting, by using a trained model trained with a region of interest set on the ultrasonic image as teaching data, a region of interest on a new generated ultrasonic image;”, which is suggested to be rewritten: - setting a region of interest on a new generated ultrasonic image, by using a trained model trained with a region of interest set on the ultrasonic image as teaching data;-
	Furthermore, it is suggested to elaborate on the “new generated ultrasonic image” with respect to the “ultrasonic image” previously disclosed in the claim (i.e. when, how and where the new image was generated).
	The below objection is based on the fact that the fee worksheet indicates 4 independent claims are being paid for.
Claim 19 recites the limitation “A storage medium storing a program for causing a computer to perform the ultrasonic image display method according to claim 18”; wherein an interpretation may be construed as an independent claim, and in another interpretation it may be construed as a dependent claim 
Applicant is reminded of the number of independent claims paid for.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1, 12, and 16: The limitation “ultrasonic image generation unit configured to generate an ultrasonic image of a subject” in claim 1. Similarly, the limitations: “a blood flow image generation unit configured to generate a blood flow image” in claim 12; and “medical image generation unit configured to generate a medical image” in claim 16.
Claims 1, 11, 15-16: The limitation “inference unit configured to set … a region of interest” in claim 1. Similarly, the limitations: “inference unit configured to identify a blood flow region … and set the region of interest” in claim 11; and “the inference unit is configured to identify a low echo region on the new generated ultrasonic image and set the region of interest” in claim 15; and “inference unit configured to set … a region of interest” in claim 16
Claims 2-3, 5-7, 10, 14, and 17: The limitation “a training device configured to generate the trained model” in claims 2-3, 7, 10, 14 and 17. Similarly, the limitations “the training device is configured to determine whether a region of interest is set on an ultrasonic image” in claims 5 and 6.
Claims 1 and 16: The limitation “display unit configured to display the region of interest” in claims 1 and 16.
Claim 8: The limitation “storage unit configured to store the trained model” in claim 8.
Claim 13: The limitation “a transmission and reception direction setting unit configured to set a transmission and reception direction of an ultrasonic wave” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Regarding claims 1, 12, and 16, the claims recite the limitations: “ultrasonic image generation unit configured to generate an ultrasonic image of a subject” in claim 1; “a blood flow image generation unit configured to generate a blood flow image” in claim 12, and “medical image generation unit configured to generate a medical image” in claim 16. The specification provides: “The apparatus main body 102 includes … an ultrasonic image generation unit 112, a blood flow image generation unit 114,” ([0025]) and “ultrasonic image generation unit 112, the blood flow image generation unit 114, … may be configured by hardware such as an integrated circuit, or by software modules or programs” ([0035]), which does not clearly link the corresponding structures to the claimed interpretations.
	Similarly, regarding claims 1, 11, 15-16, the claims recite the limitations: “inference unit configured to set … a region of interest” in claim 1; “inference unit configured to identify a blood flow region … and set the region of interest” in claim 11; “the inference unit is configured to identify a low echo region on the new generated ultrasonic image and set the region of interest” in claim 15; “ inference unit configured to set … a region of interest” in claim 16. The specification provides: “by using a trained model trained with a region of interest set on the ultrasonic image as teaching data” (claim 1), “by using a trained model trained with a region of interest set on the medical image as teaching data” (claim 16), “The region of interest setting unit 116 includes a training device 200, a storage unit 206, and an inference unit 208.” ([0041]) and “The apparatus main body 102 includes … a region of interest setting unit 116,” ([0025]) and “the region of interest setting unit 116 … may be configured by hardware such as an integrated circuit, or by software modules or programs” ([0035]), which does not clearly link the corresponding structures to the claimed interpretations.
	Similarly, regarding claims 2-3, 5-7, 10, 14, and 17, the claims recite the limitation “a training device configured to generate the trained model” in claims 2-3, 7, 10, 14 and 17; and “the training device is configured to determine whether a region of interest is set on an ultrasonic image” in claims 5 and 6. The specification provides: “The region of interest setting unit 116 includes a training device 200,” ([0041]), and “The training device 200 includes a teaching data generation unit 202 and a training unit 204.” ([0043]), and “The apparatus main body 102 includes … a region of interest setting unit 116,” ([0025]), and “the region of interest setting unit 116 … may be configured by hardware such as an integrated circuit, or by software modules or programs” ([0035]), which does not clearly link the corresponding structures to the claimed interpretations.
	Regarding claims 1 and 16, the claims recite the limitation “display unit configured to display the region of interest” in claims 1 and 16. The specification does not provide a corresponding structure linking the claimed function.
	Regarding claim 8, the claim recites the limitation “storage unit configured to store the trained model” in claim 8. The specification merely provides “memory of the training device 200”, however it’s use as corresponding structure is not specifically defined. Therefore, the disclosure fails to clearly link the structure to the claimed function.
	Regarding claim 13, the claim recites the limitation: “a transmission and reception direction setting unit configured to set a transmission and reception direction of an ultrasonic wave” in claim 13. The specification provides: “The apparatus main body 102 includes a transmission and reception unit 110” ([0025]); “transmission and reception unit 110 includes a pulse generation unit and a transmission delay circuit, and supplies a driving signal to the ultrasonic probe 100” ([0026]); “The transmission and reception unit 110 also includes an amplifier, an analog-to-digital (A/D) conversion unit, a reception delay circuit, and an addition unit” ([0027]); and “The transmission and reception unit 110 … of the apparatus main body 102 may be configured by hardware such as an integrated circuit, or by software modules or programs” ([0035]), which does not clearly link the corresponding structures to the claimed interpretations.
e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
 As described above, the disclosure does not provide adequate structure to perform the claimed functions of: generating a medical image” in claim 16; and displaying the region of interest in claims 1 and 16. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention (including the algorithms necessary to perform each claimed specialized function) is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Only a generic overview of the unit (presumably performed by a processor, computer or CPU) is provided - the specification does not indicate that the inventors had possession of the details of particular software or instructions that would implement the claimed functions (e.g. specific algorithms, flowcharts, etc.).
Additionally, even if it is assumed that a computer or CPU is inherent for implementing any of the shown “units,” the specification does not provide a sufficient algorithm corresponding to each of the claimed functions. In this instance, the structure corresponding to the 35 U.S.C. 112(f) claim limitations that are computer-implemented specialized functions must include a general-purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed computer to perform all of the claimed functions.
also rejected by virtue of dependency upon claim 1.
	
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations as noted above all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim interpretation for the purposes of examination is further elaborated in the rejections provided below.
	Regarding claims 1, 12, and 16, the claim limitations “ultrasonic image generation unit” in claim 1, “a blood flow image generation unit” in claim 12, and “medical image generation unit” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	Regarding claims 1, 11, 15-16, the claim limitations “inference unit” in claim 1, and similarly the limitations “inference unit” in claim 11, and “the inference unit is configured to identify a low echo region on the new generated ultrasonic image and set the region of interest” in claim 15, and “inference unit configured to set … a region of interest” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Similarly, regarding claims 2-3, 5-7, 10, 14, and 17, the claim limitations “a training device configured to generate the trained model” in claims 2-3, 7, 10, 14 and 17, and “the training device is configured to determine whether a region of interest is set on an ultrasonic image” in claims 5 and 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	However, the written description fails to clearly link the structure, material, or acts to the claimed functions.
Specifically, for the ““ultrasonic image generation unit” in claim 1, “blood flow image generation unit” in claim 12, the specification merely states generating an ultrasonic image of a subject (claim 1) and generating a blood flow image (claim 12), can be performed “by hardware such as an integrated circuit, or by software modules or programs” ([0035]). The “medical image generation unit” in claim 16 is described as “a medical image generation unit configured to generate a medical image of a subject” but there is no disclosure of how the inventor has chosen to generate the image. The use of either “hardware such as an integrated circuit” and “software modules or programs” are not adequate structures for performing the image generation function because they do not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many different ways generate an image (e.g. using a screen/monitor or projector, a physically printed image, etc.).
Similarly, for the “inference units” in claims 1, 11, 15-16 the specification states the claimed functions of setting a region of interest, identifying low echo regions and identifying blood flow regions are performed “by using a trained model”, or “by hardware such as an integrated circuit, or by software modules or programs”. Per the e.g. is the ‘setting’ done manually or by the invention (fig. 8)), and furthermore the identification step is not addressed in either flowchart. Additionally, the use of either “hardware such as an integrated circuit” and “software modules or programs” are not adequate structures for performing the identification and setting functions because they do not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many different ways to identify (e.g. using a simple matching algorithm, machine learning, or via user/operator inspection) and set a region of interest (e.g. user selection or setting via software programs).
	Similarly, for the “training devices” in claims 2-3, 5-7, 10, 14, and 17 the specification merely states the claimed functions of generating a trained model, are performed by “a teaching data generation unit and a training unit”, or “by hardware such as an integrated circuit, or by software modules or programs”. The use of “a teaching data generation unit and a training unit” are not adequate structure for performing the identification and setting functions because the specification does not describe the units in adequate detail. In particular, the specification merely restates the claimed functions being performed by the “unit”, for example “The training unit 204 performs training with the region of interest 402 on the ultrasonic image (blood flow region 400) as teaching data.” The drawings in figs. 2, 3, and 5 do not further describe how the functions are do not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are different ways to generate and train a model (e.g. various types of machine learning algorithms, supervised learning, unsupervised learning, etc.).
	Regarding claim 13, the claim limitation “a transmission and reception direction setting unit configured to set a transmission and reception direction of an ultrasonic wave” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the structure, material, or acts to the function.  In particular, the specification merely provides the claimed functions of setting transmission and reception directions of an ultrasonic wave is performed by “a pulse generation unit”, “a transmission delay circuit”, “an amplifier, an analog-to-digital (A/D) conversion unit, a reception delay circuit, and an addition unit”, and “hardware such as an integrated circuit, or by software modules or programs”. However, it is unclear which of the disclosed corresponding structures specifically performs (or contributes to) the claimed transmission and reception functions. As would be recognized by those of ordinary skill in the art, there are many different methods of transmitting and receiving ultrasound waves. One can alter method of ultrasound (e.g. Doppler, Contrast ultrasonography, Elastography, etc.), or treatment location (i.e. direction) of single mode ultrasound (e.g. Doppler ultrasound echocardiography, Transcranial Doppler, etc.).
The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions with respect  Furthermore, even if it is assumed that a computer or CPU is inherent for implementing any of the shown “units,” the flowcharts of figs. 7 and 8 do not provide sufficient algorithms corresponding to the claimed functions. In this instance, the structure corresponding to the 35 U.S.C. 112(f) claim limitations that are computer-implemented specialized functions must include a general-purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed computer to perform all of the claimed functions. Claims 2-15 are also rejected by virtue of dependency upon claim 1.
	Furthermore, regarding claims 1 and 16, the claim limitation “display unit configured to display the region of interest” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states displaying the region of interest is performed; there is no disclosure of any particular structure, either explicitly or inherently, to perform the displaying. As would be recognized by those of ordinary skill in the art, there are many different ways to display a region of interest (e.g. methods and designs using a screen/monitor or projector, on a physically printed image, etc.). The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed function.
Regarding claim 8, the claim limitation “storage unit configured to store the trained model” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function or to clearly link the structure, material, or acts to the function. In particular, the specification merely refers to a “memory of the training device 200”, however it’s use as corresponding structure is not specifically defined. The “memory” stores a plurality of ultrasonic images, but there is no disclosure of any particular structure, either explicitly or inherently, to store the trained model. As would be recognized by those of ordinary skill in the art, there are different ways to store data (e.g. magnetic, optical, digital, on the “cloud” or a similar wireless network, etc.). The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed function.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the “units” or “devices” have been interpreted as a generic processor.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites setting a region of 
The limitation “to set, by using a trained model trained with a region of interest set on the ultrasonic image as teaching data, a region of interest on a new generated ultrasonic image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic trained model. That is, other than reciting “by using a trained model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by using a trained model” language, “to set” in the context of this claim encompasses the user manually determining a region of interest on an ultrasound image. This is a task that can be performed by a human operator (e.g. a radiologist or one of skill in the art) by manually going through each ultrasound image and visually inspecting each ultrasound image (i.e. comparing each image side by side, or ‘slice by slice’) and selecting a target region. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic algorithmic concepts (i.e. the “trained model”), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a trained model trained with a region of interest set on the ultrasonic image as teaching data. The “trained model” is recited at a high-level of generality (i.e., as a generic trained model performing a generic algorithmic function of identifying target information by training itself using teaching data) such that it amounts no more than mere instructions to apply the exception using a generic trained model. Accordingly, this additional element does not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a trained model to set a region of interest amounts to no more than mere instructions to apply the exception using a generic algorithm. Mere instructions to apply an exception using a generic algorithm (vis a vis the “trained model”) cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-15 are also rejected by virtue of dependency upon claim 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothberg (US Pat. Pub. 2017/0360412 A1) (hereinafter “Rothberg”).
Regarding claim 1 (and with respect to §112 rejection above), Rothberg teaches an ultrasonic diagnostic apparatus (“An apparatus, comprising: at least one processor configured to: obtain an ultrasound image of a subject; and generate a diagnosis” (clm 1); the apparatus employs “ultrasound images” to generate a diagnosis) comprising:
an ultrasonic image generation unit configured to generate an ultrasonic image of a subject (“obtain an ultrasound image of a subject” (clm 1) and “an ultrasound device to capture medically relevant ultrasound images” ([0005], abst.); the generation of ultrasonic images (“obtain an ultrasound image”) is accomplished by an “ultrasound device 102” (fig. 1 and associated par.). Also see “The computing device may, in turn, use the received ultrasound data to generate the ultrasound image” ([0228]));
an inference unit (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) configured to set (“generate an instruction regarding how the operator should reposition the ultrasound device” [0006]; the processor - which drives functions [i.e. the trained model instruction, training the neural network, etc.] - analyzes received images and produces instructions to set a new “target anatomical view” [0006]-[0009]), by using a trained model (“a deep learning technique” [see clm 1 of Rothburg], “such as a trained neural network” [0006]) trained with a region of interest (“target anatomical view” ([0009] comprising “anatomical feature 402” and “anatomical feature characteristic 404” (fig. 4 and associated par.)) set on the ultrasonic image as teaching data (“model may be trained using a database of annotated ultrasound images” ([0006]) and “the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by providing the ultrasound image as an input to a multi-layer neural network” ([0009]); the annotations are used to indicate if images are relevant to the model being trained ([0006]), and examiner interprets “providing the ultrasound image as an input” as using the obtained ultrasound image as an output that is indicative of an anatomical view contained in the ultrasound image” ([0009]) and “the trained model may recognize these medically irrelevant images and generate an instruction regarding how the operator should reposition the ultrasound device to capture a medically relevant ultrasound image” ([0006]); “output” indicative of an anatomical view has been interpreted as a region of interest for a new ultrasonic image, the “medically relevant ultrasound image” is a “target anatomical view”); and


    PNG
    media_image1.png
    797
    535
    media_image1.png
    Greyscale

Figure indicating a region of interest (square – dotted line) overlaid on an ultrasound image (Rothberg fig. 4, annotated)

e.g. “instruction”, “medical parameters”, etc.) on the ultrasound image).
Regarding claim 2, Rothberg teaches a training device (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) configured to generate the trained model (“a deep learning technique” (clm 1, [0009]), “such as a trained neural network” ([0006]) and “multi-layer neural network” ([0009], [0013])) by performing training with the region of interest on the ultrasonic image as the teaching data (“model may be trained using a database of annotated ultrasound images” ([0006]); the annotations indicate if images contain the “target anatomical view” ([0006]). Additionally, “the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by providing the ultrasound image as an input to a multi-layer neural network” ([0009], [0013]); examiner interprets the training device (the “processor” in the “computing device”) trains the model (the “multi-layer neural network”) in part using the “captured ultrasound image” contained on the “database”, because “the computing device 1502 may also provide one or more 
Regarding claim 4, Rothberg teaches in the case where a region of interest is set on an ultrasonic image frozen (“an ultrasound image of a subject captured by an ultrasound device” ([0007]); examiner interprets the “captured” image as frozen) on the display unit (“a display” ([0008])), the ultrasonic image displayed on the display unit and the region of interest are output to the training device (“the computing device is configured to determine whether the ultrasound image contains the target anatomical view … by providing the ultrasound image as an input to a multi-layer neural network” ([0009]), “the ultrasound image may be provided as input to a neural network that is trained to identify an anatomical view contained in the ultrasound image” and “the identified anatomical view may be compared with the target anatomical view” ([0230]); frozen ultrasound images are output to the training device (“input to a neural network” is interpreted as outputting to the computing device), where the training device (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) determines if the ultrasound image contains the target anatomical view.” ([0230])).
Regarding claim 5, Rothberg teaches the training device (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) is configured to determine whether a region of interest (“target anatomical view” ([0009]) comprising “anatomical feature 402” and “anatomical feature characteristic 404” (fig. 4 and associated par.)) is set on an ultrasonic image frozen on the display unit, based on an ultrasonic imaging mode (“the identified anatomical view may be compared with the target anatomical view to determine whether they match” ([0230]); the “computing 
Regarding claim 7, Rothberg teaches the training device (“at least one processor” (Rothberg [0007], clm 1) within a “computing device” (Rothberg [0007]-[0012])) is configured to generate the trained model by training a neural network (“a deep learning technique” (clm 1, [0009]), “such as a trained neural network” ([0006]) and “multi-layer neural network” ([0009], [0013])) in association with the region of interest on the ultrasonic image (“target anatomical view” ([0009]) comprising “anatomical feature 402” and “anatomical feature characteristic 404” (fig. 4 and associated par.)) as the teaching data (“model may be trained using a database of annotated ultrasound images” ([0006]) and “providing the ultrasound image as an input” ([0009]); the annotations indicate if images contain the region of interest (“target anatomical view”) which is used to train the neural network ([0006]). Also see rejection to claims 1 and 2).
Regarding claim 8, Rothberg further teaches a storage unit (“a processor and memory” ([0101]), “memory circuitry 1507” ([0301]), and “a memory 1512” ([0307]); also see figs. 15A, 15B and associated par.) configured to store the trained model generated by the training device (“The memory circuitry 1507 may be used for storing programs and data during operation of the ultrasound system 1500B” ([0303]); examiner interprets the “programs and data” used during ultrasound system operation as comprising the generated trained models).
Regarding claim 9, Rothberg teaches the training device is installed outside the ultrasonic diagnostic apparatus (“the App may employ a trained model, such as a execution of the App may be at a local or a remote device” (Rothman [0146]); examiner interprets “App” as a remote training device, wherein computations are performed remotely and results transmitted to the operator ([0146]). Also see figs. 15A, 15B and associated par.).
Regarding claim 10, Rothberg teaches the training device (“computing device 1502” ([0307]-[0313], fig. 15B and associated par.)) is configured to perform training with regions of interest (“target anatomical view” ([0009]) comprising “anatomical feature 402” and “anatomical feature characteristic 404” (fig. 4 and associated par.)) set by a plurality of ultrasonic diagnostic apparatuses (“external devices” ([0313], fig. 15B and associated par.); the “external devices” (comprising a plurality of “servers 1518” and “workstations 1520” sharing and contributing to “database 1522” ([0307]-[0313], fig. 15B)) have been interpreted as ultrasonic diagnostic apparatuses, which are in communication with the training device via “network 1516” ([0313])) as the teaching data (“computing device 1502 may send an ultrasound image over the network 1516 to the server 1518 for analysis (e.g., to identify an anatomical feature in the ultrasound image … and receive the results of the analysis from the server 1518” ([0313]); the “neural network” (trained model) is trained using labeled training data ([0261]), which can be loaded and accessed via the database ([0263])).
Regarding claim 16 (and with respect to §112 rejection above), Rothberg teaches a medical imaging apparatus (“An apparatus, comprising: at least one Rothberg clm 1); an “ultrasound image” is a medical image) comprising:
a medical image generation unit (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) configured to generate a medical image of a subject (“obtain an ultrasound image of a subject” (clm 1) and “an ultrasound device to capture medically relevant ultrasound images” ([0005], abst.); the generation of ultrasonic images (“obtain an ultrasound image”) is accomplished by an “ultrasound device 102” (fig. 1 and associated par.));
an inference unit (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) configured to set (“generate an instruction regarding how the operator should reposition the ultrasound device” ([0006]); the processor - which drives functions (i.e. the trained model instruction, training the neural network, etc.) - analyzes received images and produces instructions to set a new “target anatomical view” ([0006]-[0009])), by using a trained model (“a deep learning technique” (clm 1), “such as a trained neural network” ([0006])) trained with a region of interest (“target anatomical view” ([0009]) comprising “anatomical feature 402” and “anatomical feature characteristic 404” (fig. 4 and associated par.)) set on the medical image as teaching data (“model may be trained using a database of annotated ultrasound images” ([0006]); the annotations are used to indicate if images are relevant to the model being trained ([0006])), a region of interest (“target anatomical view” ([0009]) comprising “anatomical feature 402” and “anatomical feature characteristic 404” (fig. 4 and associated par.)) on a new generated medical image (“the trained model may recognize these medically irrelevant images and generate an instruction regarding how the a medically relevant ultrasound image” ([0006]); the “medically relevant ultrasound image” is a “target anatomical view”); and
a display unit (“a display” ([0008])) configured to display the region of interest (“target anatomical view” ([0009]) comprising “anatomical feature 402” and “anatomical feature characteristic 404” (fig. 4 and associated par.)) set by the inference unit (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) along with the new generated medical image (“The generated medical parameters may be overlaid onto the captured ultrasound image” ([0198], fig. 4 and associated par.) and “the ultrasound device 502 in the image 512 may be employed to overlay other elements onto the image 512 separate from the instruction 516” ([0208]); see rejection to claim 1 above).
Regarding claim 17, Rothberg teaches a training device (“computing device” ([0007]-[0012])), comprising a processor (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) configured to generate a trained model (“a deep learning technique” (clm 1, [0009]), “such as a trained neural network” ([0006]) and “multi-layer neural network” ([0009], [0013])) by performing training for a region of interest on an ultrasonic image using teaching data (“model may be trained using a database of annotated ultrasound images” ([0006]); the annotations indicate if images contain the “target anatomical view” ([0006])) including the region of interest set on the ultrasonic image (“the computing device 1502 may also provide one or more captured ultrasound images of the subject to the database 1522 to add to the medical record of the subject” ([0313]); the “database 1522” is comprised of “annotated ultrasound 
Regarding claim 18, Rothberg teaches an ultrasonic image display method (“A method, comprising … obtaining an ultrasound image containing the target anatomical view” (clm 11) and “a computing device 404 may display (via an integrated display 406) an ultrasound image 408” ([0198], fig. 4 and associated par.)) comprising:
generating an ultrasonic image of a subject (“The computing device may, in turn, use the received ultrasound data to generate the ultrasound image” ([0228]));
setting (“generate an instruction regarding how the operator should reposition the ultrasound device” ([0006]); see rejection to claim 1), by using a trained model (“a deep learning technique” (clm 1), “such as a trained neural network” ([0006])) trained with a region of interest (“target anatomical view” ([0009] comprising “anatomical feature 402” and “anatomical feature characteristic 404” (fig. 4 and associated par.)) set on the ultrasonic image as teaching data (“model may be trained using a database of annotated ultrasound images” ([0006]); the annotations are used to indicate if images are relevant to the model being trained ([0006])), a region of interest on a new generated ultrasonic image (“the trained model may recognize these medically irrelevant images and generate an instruction regarding how the operator should reposition the ultrasound device to capture a medically relevant ultrasound image” ([0006]); the “medically relevant ultrasound image” is a “target anatomical view”); and
displaying the set region of interest along with the new generated ultrasonic image (“The generated medical parameters may be overlaid onto the captured ultrasound image” ([0198], fig. 4 and associated par.) and “the ultrasound device 502 in e.g. “instruction”, “medical parameters”, etc.) on the ultrasound image).
Regarding claim 19, Rothberg teaches a storage medium storing a program (“At least one non-transitory computer-readable storage medium storing processor-executable instructions” (clm 30, [0021], [0056], [0083], [0099])) for causing a computer to perform the ultrasonic image display method according to claim 18 (“The processor-executable instructions, when executed by at least one processor, cause the at least one processor to: receive medical information about a subject; identify, based on the received medical information, a target anatomical view of the subject to be imaged by the ultrasound device; obtain an ultrasound image containing the target anatomical view captured by the ultrasound device” ([0099]) and “The ultrasound devices described herein may be implemented in any of a variety of physical configurations including as part of a handheld device (which may include a screen to display obtained images” ([0337]), also see rejection to claim 18; the computer-readable storage medium is interpreted as capable of instructing the device to display the obtained ultrasound images ([0337])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 6, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Sharma (US Pat. Pub. 2015/0112182 A1) (hereinafter “Sharma”).
Regarding claim 3 (and with respect to §112 rejection above), Rothberg teaches the ultrasonic diagnostic apparatus according to claim 2, 
but Rothberg fails to explicitly teach training is performed with a blood flow region (Rothberg merely discloses receiving “medical information selected from the group consisting of: … a blood pressure” (Rothberg clms 8, 15, [0087])).
However, in the same field of endeavor, Sharma teaches a training device (“processor 1404” (Sharma clm 19, [0101], fig. 14 and associated par.)), configured to generate the trained model (“trained deep neural network regressor” (Sharma clm 1, figs. 10-13 and associated par.)) by performing training (“training phase” ([0025]) and “training a machine-learning based mapping for determining FFR” (Sharma [0009]; also see figs. 1, 4, 11, 12 and associated par.); training occurs during a “training phase” using “training data” ([0025]-[0029]), and  “FFR” is a fraction of blood flow in a stenosed vessel to a normal vessel (Sharma [0022])) with a blood flow region (“coronary tree of the patient” (Sharma clm 1, [0007]; also see fig. 3 and associated par.) and “associated regions such as the heart, the coronary vessel tree, the myocardium, and the aorta” (Sharma [0029])) in the ultrasonic image (“medical imaging data” comprising the “Ultrasound, Ultrasound (IVUS)” images, which are obtained as part of “anatomical data” (Sharma [0028], fig. 2 and associated par.)) and a region of interest (“stenosis of interest” (Sharma clm 1; also see figs. 3, 6 and associated par.)) on the blood flow training data 200 can include anatomical data 202, functional data 204,” and “anatomical data 202 can include one or more medical images of the stenosis” (Sharma [0028], fig. 2 and associated par.); the teaching data (“training data” comprising “anatomical data … of the stenosis”) for the trained model may be provided by a database of training images of the region of interest (“stenosis of interest”)).

    PNG
    media_image2.png
    508
    861
    media_image2.png
    Greyscale

The region of interest (“stenosis” indicated by square annotation) imaged as part of the blood flow region (the “vessel” comprising “proximal” and “distal” regions along with the “stenosis”) (Sharma fig. 3, annotated)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by performing training with a blood flow region as taught by Sharma. Conventional mathematical models of blood flow can be computationally expensive, complex and still neglect meaningful measurements (Sharma [0004]). Thus, systems and methods have been established that utilize machine learning to assess hemodynamic indices from medical image data (Sharma [0005]). Such a system may Rothberg [0004]-[0007]).
Regarding claim 6, Rothberg teaches the ultrasonic diagnostic apparatus according to claim 5. Rothberg further teaches the training device (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) determines that a region of interest (“target anatomical view” ([0009])) is set on the ultrasonic image (“computing device” is trained to determine whether the ultrasound image contains the target anatomical view based on a comparison ([0230]); see rejection to claim 5),
but Rothberg fails to explicitly teach a case where the ultrasonic imaging mode is a blood flow mode or an elastic mode.
However, in the same field of endeavor, Sharma teaches the training device (“processor 1404” (Sharma clm 19, [0101], fig. 14 and associated par.)) is configured to, in a case where the ultrasonic imaging mode is a blood flow mode or an elastic mode (“determining fractional flow reserve (FFR)” (Sharma clm 1, 10); examiner interprets the function “determining FFR” as a blood flow mode), determine that a region of interest is set on the ultrasonic image (“one or more underlying image processing algorithms to first detect the anatomical region of interest and then extract the anatomical features” (Sharma [0038]); the “image processing algorithms” utilize a feature extraction layer which determines the region of interest (“detect the anatomical region of interest”)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by performing training with a blood flow region as taught by Sharma. Systems and methods have been established that utilize machine learning Sharma [0005]). Such a system may benefit non-expert ultrasound operators with positioning and orienting the ultrasound device to capture medically relevant ultrasound images (Rothberg [0004]-[0007]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).
Regarding claim 11, Rothberg teaches the ultrasonic diagnostic apparatus according to claim 1, further teaching an inference unit (“at least one processor” ([0007], clm 1) within a “computing device” ([0007]-[0012])) configured to set (“generate an instruction regarding how the operator should reposition the ultrasound device” ([0006]); see rejection to claim 1) a region of interest (“target anatomical view” ([0009] comprising “anatomical feature 402” and “anatomical feature characteristic 404” (fig. 4 and associated par.)) using the trained model (“a deep learning technique” (clm 1), “such as a trained neural network” ([0006])),
but Rothberg fails to explicitly teach the identification and setting of a blood flow region (Rothberg merely discloses receiving “medical information selected from the group consisting of: … a blood pressure” (Rothberg clms 8, 15, [0087])).
However, in the same field of endeavor, Sharma teaches the inference unit (“processor 1404” (Sharma clm 19, [0101], fig. 14 and associated par.)) is configured to identify a blood flow region (“coronary tree of the patient” (Sharma clm 1, [0007]; also see fig. 3 and associated par.) and “associated regions such as the heart, the coronary vessel tree, the myocardium, and the aorta” (Sharma [0029])) on the new generated ultrasonic image (“medical imaging data” comprising the “Ultrasound, Ultrasound (IVUS)” images, which are obtained as part of “anatomical data” (Sharma [0028], fig. 2 Sharma clm 1; also see figs. 3, 6 and associated par.)) by using the trained model (“trained deep neural network regressor” (Sharma clm 1, figs. 10-13 and associated par.)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to identify blood flow regions as taught by Sharma. Systems and methods have been established that utilize machine learning to assess hemodynamic indices from medical image data (Sharma [0005]). Such a system may benefit non-expert ultrasound operators with positioning and orienting the ultrasound device to capture medically relevant ultrasound images (Rothberg [0004]-[0007]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).
Regarding claim 14, Rothberg teaches the ultrasonic diagnostic apparatus according to claim 2, 
but Rothberg fails to explicitly teach training with a low echo region.
However, in the same field of endeavor, Sharma teaches the training device (“processor 1404” (Sharma clm 19, [0101], fig. 14 and associated par.)) is configured to generate the trained model (“trained deep neural network regressor” (Sharma clm 1, figs. 10-13 and associated par.)) by performing training (“training phase” ([0025]) and “training a machine-learning based mapping for determining FFR” (Sharma [0009]; also see figs. 1, 4, 11, 12 and associated par.); see rejection to claim 3 above) with a low echo region in the ultrasonic image (“The anatomical features extracted from the calcification, characteristics of the plaque, characteristics of thrombus,” (Sharma [0031], figs. 1-2 and associated par.); the hypoechoic regions disclosed (i.e. calcification, plaque, thrombus) have been interpreted as the low echo region. Additionally, these anatomical features are extracted from medical image data as part of the training (Sharma [0029]-[0031]), figs. 1-2 and associated par.) and a region of interest (“stenosis of interest” (Sharma clm 1; also see figs. 3, 6 and associated par.); also see “morphology of the stenosis” (Sharma [0031])) on the low echo region as the teaching data (“training data”, “a set of features is extracted for each training instance” (Sharma [0029]); anatomical features are extracted from medical image data as part of the training (Sharma [0029]-[0031])).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by training with a low echo region as taught by Sharma. Systems and methods have been established that utilize machine learning to assess hemodynamic indices from medical image data (Sharma [0005]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).
Regarding claim 15, Rothberg teaches the ultrasonic diagnostic apparatus according to claim 1,
but Rothberg fails to explicitly teach the identification of a low echo region.
However, in the same field of endeavor, Sharma teaches the inference unit (“processor 1404” (Sharma clm 19, [0101], fig. 14 and associated par.)) is configured to Sharma [0031], figs. 1-2 and associated par.; also see rejection to claim 14); the trained model (“trained deep neural network regressor” (Sharma clm 1, figs. 10-13 and associated par.) detects the features before extraction (Sharma [0038]), which has been interpreted as identification) and set the region of interest on the low echo region (“training data”, “a set of features is extracted for each training instance” (Sharma [0029], figs. 1-2 and associated par.) and “in a fully-automated feature extraction approach, one or more underlying image processing algorithms to first detect the anatomical region of interest and then extract the anatomical features”; examiner interprets the extraction of anatomical features as setting a region of interest) by using the trained model (“trained deep neural network regressor” (Sharma clm 1, figs. 10-13 and associated par.)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by identifying and setting a low echo region as taught by Sharma. Systems and methods have been established that utilize machine learning to assess hemodynamic indices from medical image data (Sharma [0005]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Hope Simpson (US Pat. Pub. 2019/0336107 A1) (hereinafter “Hope Simpson”).
Regarding claim 12 (and with respect to §112 rejection above), Rothberg teaches the ultrasonic diagnostic apparatus according to claim 1, 
but Rothberg fails to explicitly teach generating a blood flow image.
However, in the same field of endeavor, Hope Simpson teaches a blood flow image generation unit (“a display processor configured to generate an ultrasound image using the imaging data provided by the neural network” (Hope Simpson clm 5)) configured to generate a blood flow image (“the imaging data may include vector flow imaging data, which may be used to produce a flow image providing a graphical representation of transmit-beam-independent velocities of the tissue (e.g., blood flow) within the field of view” (Hope Simpson [0008])) for the region of interest (“a display processor configured to generate an ultrasound image of the region of interest” (Hope Simpson [0013])) set by the inference unit (“input data selector” (Hope Simpson [0007], fig. 3 and associated par.); the region of interest (“region of imaged tissue” and “region of interest”) is set (“select a subset of echo signals” associated with the region of interest) by the “data selector” (Hope Simpson [0007])).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by generating a blood flow image as taught by Hope Simpson. Ultrasound is a widely used imaging modality in medical imaging, however conventional signal processing components may have hardware limitations, or implement physical models which possess imperfections. Techniques for simplifying operation of an ultrasound imaging system without sacrificing image and/or diagnostic information quality may thus also be desirable (Hope Simpson [0001]-[0004]). These Rothberg [0211]).
Regarding claim 13, Rothberg teaches the ultrasonic diagnostic apparatus according to claim 1, 
but Rothberg fails to explicitly teach a transmission and reception direction setting unit.
However, in the same field of endeavor, Hope Simpson teaches a transmission and reception direction setting unit (“transmit/receive controller 420” (Hope Simpson [0045]); also see controllers “520” (Hope Simpson [0052]), and “620” (Hope Simpson [0060])) configured to set a transmission and reception direction of an ultrasonic wave (“Another function which may be controlled by the transmit controller 420 is the direction in which beams are steered.” (Hope Simpson [0045], [0052], [0060])) for generating a blood flow image (“the imaging data may include vector flow imaging data, which may be used to produce a flow image providing a graphical representation of transmit-beam-independent velocities of the tissue (e.g., blood flow) within the field of view” (Hope Simpson [0008])) based on the region of interest (“a display processor configured to generate an ultrasound image of the region of interest” (Hope Simpson [0013])) set by the inference unit (“input data selector” (Hope Simpson [0007], fig. 3 and associated par.); see rejection to claim 12 above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by implementing a transmission and reception direction setting unit as taught by Hope Simpson. Techniques for simplifying operation of an Hope Simpson [0001]-[0004]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneemann (US Pat. Pub. 2018/0190377 A1): Schneemann teaches a computer implemented method to identify features on an image that may be applied to ultrasound scanners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793